Case: 2:18-cv-00053-WOB-CJS Doc #: 25 Filed: 12/28/18 Page: 1 of 2 - Page ID#: 109



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON
                            ELECTRONICALLY FILED

 LIBERTY MUTUAL INSURANCE               )
 COMPANY                                )
                                        )
               Plaintiff                )
                                        )        Civil Action No. 2:18-CV-0053-WOB-CJS
                                        )
 v.                                     )
                                        )
 MEADOWS AT FARMVIEW                    )
 COUNCIL OF CO-OWNERS, INC., et al. )
                                        )
             Defendants                 )
 ______________________________________ )

                                JOINT STATUS REPORT

        Come the parties, Plaintiff, Liberty Mutual Insurance Company and Defendants,

 Meadows at Farmview Council of Co-Owners, Inc., and Middlesex Mutual Assurance

 Company, by counsel, and for their joint status report hereby state as follows:

        The parties have reached a settlement on all claims and have reduced their

 agreement to writing. The settlement funds have been paid, but the release has not yet

 been signed by Plaintiff. Once the release has been signed, the parties will promptly file

 an agreed order of dismissal of this action.
Case: 2:18-cv-00053-WOB-CJS Doc #: 25 Filed: 12/28/18 Page: 2 of 2 - Page ID#: 110



                                     Respectfully submitted,

                                     /s/ Aida Almasalkhi
                                     Charles H. Cassis, Esq.
                                     Aaron J. Silletto, Esq.
                                     Aida Almasalkhi, Esq.
                                     Goldberg Simpson, LLC
                                     9301 Dayflower Street
                                     Prospect, Kentucky 40059
                                     PH: (502) 589-4440 / FAX: (502) 581-1344
                                     aalmasalkhi@goldbergsimpson.com
                                     Counsel for Plaintiff

                                     And

                                     /s/ R. Tracy Starnes
                                     R. Tracy Starnes, Esq.
                                     Kopka Pinkus Dolin, PC
                                     301 E. Main Street
                                     Lexington, KY 40507
                                     PH: (859) 368-8999 / FAX: (859) 368-3772
                                     rstarnes@kopkalaw.com
                                     Counsel for Defendants
